          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 1 of 11



                                  IN THE UNITED STATED DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

 DAMIAN BARAJAS GALVAN                             §
 Plaintiff,                                        §
                                                   §
 V.                                                §       CIVIL ACTION NO. 19-CV-1047
                                                   §
 DANIEL CHRISTOPHER                                §
 VALENZUELA AND DUE AMICIS,                        §
 INC., DBA GREEN LANDSCAPING                       §
 Defendants.                                       §

                              PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME PLAINTIFF, Damian Barajas Galvan, complaining of and about Daniel

Christopher Valenzuela and Due Amicis, Inc., DBA Green Landscaping, hereinafter called

Defendants, and for cause of action show unto the Court the following:

                                              1. PARTIES

        1.1     Plaintiff, Damian Barajas Galvan is an individual residing in Nuevo Laredo,

Tamaulipas, Mexico.

        1.2     Defendant, Daniel Christopher Valenzuela, an Individual who is a resident of the

State of Texas. Said Defendant may be served with process at his home at the following address:

1420 San Jose Street, Alice, Texas 78332. Service of said Defendant as described above can be

effected by personal delivery.

        1.3     Defendant, Due Amicis, Inc., DBA Green Landscaping, is a Domestic Company

stationed in Texas and is organized under the laws of the State of Texas. Service of process on the




Plaintiff’s Original Complaint|                                                      Page 1 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 2 of 11



Defendant may be effected pursuant to article 2.11(A) of the Texas Business Organizations Code,

by serving the registered agent, Rob Green, 13110 Brook Garden Lane, San Antonio, Texas 78232,

its registered office. Service of said Defendant as described above can be effected by certified

mail.

                                   2. JURISDICTION AND VENUE

        2.1     This court has jurisdiction over the lawsuit under 28 U.S.C. § 1332 (a)(1) because

the Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds

75,000.00, excluding interest and costs.

        2.2     Venue is proper in this matter pursuant to the terms of Title 28 U.S.C. §1391(b) in

that the cause of action arose within the Western District of Texas.

        2.3     Venue is proper in this district under 28 U.S.C. §1402(b) because the acts and

omissions complained of occurred in this district.

                                    3. FACTUAL BACKGROUND

                                           The Collision

        3.1     This lawsuit concerns a motor vehicle collision that occurred on September 26,

2017. The collision occurred between a 2000 Ford Focus which was driven by Plaintiff, Damian

Barajas Galvan and a 2011 Dodge Ram 2500 which was driven by Daniel Christopher Valenzuela,

under the authority and control of Defendant, Due Amicis, Inc., DBA Green Landscaping. At the

time of the collision, Plaintiff, Damian Barajas Galvan was towing a 2006 Acura RSX.




Plaintiff’s Original Complaint|                                                      Page 2 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 3 of 11



        3.2     The vehicular collision occurred on a Tuesday afternoon at the 22400 block of IH35

S., within the city limits of Schertz, Texas. With respect to the area where the collision occurred,

IH 35 S., of consists of three southbound lanes.

        3.3     Prior to the collision, Plaintiff, Damian Barajas Galvan was traveling southbound

on the 22400 block of IH35 S., in the center lane. At the same time, Defendant, Daniel Christopher

Valenzuela, was traveling in the far-left lane, at said location. The incident ensued when Mr.

Valenzuela, suddenly and unexpectedly, changed lanes when unsafe. Mr. Valenzuela collided with

Mr. Barajas Galvan. The impact caused both vehicles to leave the highway and crash through a

fenced property.

        3.4     The following is a sketch excerpted from the official police report, which was

investigated by Officer Mario Hernandez, Badge No. 1175, of the Schertz Police Department:




                                           THE INJURIES

        3.5     Damian Barajas Galvan suffered physical and emotional injuries as a result of this

collision. Including, but not limited to, cervical and left shoulder sprains/strains, multiple disc

bulges to his neck. Mr. Barajas Galvan has undergone physical therapy, daily medication and

injections to control the pain caused by the injuries sustained in this vehicular collision. In all




Plaintiffs’ Original Complaint|                                                       Page 3 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 4 of 11



probability, Mr. Barajas Galvan will continue to incur medical expenses to alleviate his pain. Mr.

Barajas Galvan was healthy prior to this collision.

                 THE EMPLOYMENT RELATIONSHIP BETWEEN THE DEFENDANT AND
                           THE RESULTING VICARIOUS LIABILITY

        3.6     At the time of the collision, which is the subject of this cause of action, and at all

other relevant times, Daniel Christopher Valenzuela was an employee of Due Amicis, Inc., DBA

Green Landscaping, who was acting within the course and scope of his employment. In this regard,

Daniel Christopher Valenzuela was an employee insofar as the master-servant relationship under

common law is concerned.

        3.7     Alternatively, and at all relevant times herein, Daniel Christopher Valenzuela was

a “statutory employee” under the statutory employee doctrine. In this regard, an intrastate motor

carrier (such as Due Amicis, Inc., DBA Green Landscaping) is required to assume full direction

and control of the vehicles that it leases, and the drivers that it hires or dispatches, pursuant to 49

U.S.C.A. §14102(a) (1997). As a result, Defendant, Due Amicis, Inc., DBA Green Landscaping,

had exclusive control of the tractor trailer which Daniel Christopher Valenzuela was operating,

and such carrier is deemed to have assumed complete responsibility for the operation of the

commercial motor vehicle at all relevant times, in accordance with 49 C.F.R. §§376.11-.12(2000).

As a result, Due Amicis, Inc., DBA Green Landscaping, is vicariously liable in this cause of action

as a matter of law under the Federal Motor Carrier Safety Regulations for any and all negligence

of Daniel Christopher Valenzuela.




Plaintiffs’ Original Complaint|                                                          Page 4 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 5 of 11



        3.8     Alternatively, Due Amicis, Inc., DBA Green Landscaping, are vicariously liable

with respect to all negligence of Daniel Christopher Valenzuela under the traditional common-law

doctrines of the master-servant relationship and respondeat superior.

                         4. CAUSE OF ACTION AGAINST DEFENDANT
          NEGLIGENCE OF DANIEL CHRISTOPHER VALENZUELA & RESPONDEAT SUPERIOR

        4.1     Plaintiff claims against Defendants is brought under the provisions of the Federal

Tort Claims Act 28 U.S.C. §2671 et seq. Defendant, Due Amicis, Inc., DBA Green Landscaping

is the responsible party defendant for the actions of its employee, Daniel Christopher Valenzuela,

acting within the course and scope of his employment. 28 U.S.C. §2679.

        4.2.    Under the doctrine of respondeat superior, Defendant, Due Amicis, Inc., DBA

Green Landscaping is vicariously liable for the actions of its employee, Daniel Christopher

Valenzuela, while in the course and scope of his employment. The occurrence made the basis of

this suit, referred to above, and the resulting injuries and damages were proximately caused by the

negligent acts and/or omissions of Defendant, Due Amicis, Inc., DBA Green Landscaping’s

employee in one or more of the following particulars:

                4.2.1             In that Daniel Christopher Valenzuela, failed to keep a proper
                                  lookout for Plaintiff’s safety that would have been maintained by a
                                  person of ordinary prudence under the same or similar
                                  circumstances;

                4.2.2             In placing Plaintiff in a position of peril due to Daniel Christopher
                                  Valenzuela’s lack of due care and exercise of ordinary prudence of
                                  a person of his maturity and capacity in violation of §545.401 of the
                                  Texas Transportation Code;

                4.2.3             In that Daniel Christopher Valenzuela, failed to safely change lanes
                                  as would have been done by an ordinary prudent person of the same




Plaintiffs’ Original Complaint|                                                          Page 5 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 6 of 11



                                  age, experience, intelligence and capacity, in the exercise of
                                  ordinary care, acting in the same or similar circumstances;

                4.2.4             In that Daniel Christopher Valenzuela, failed to maintain a clear and
                                  reasonable distance between Plaintiff’s motor vehicle and Daniel
                                  Christopher Valenzuela’s, motor vehicle which would permit Daniel
                                  Christopher Valenzuela, to safely change lanes without colliding
                                  into Plaintiff’s motor vehicle;

                4.2.5             In that Daniel Christopher Valenzuela, was operating his motor
                                  vehicle at a rate of speed which was greater than that would have
                                  been operated by a person of ordinary prudence under the same or
                                  similar circumstances;

                4.2.6             In that Daniel Christopher Valenzuela, failed to keep a proper
                                  lookout in order to avoid colliding with other vehicles, specifically,
                                  with Plaintiff’s motor vehicle, as done by a person of ordinary
                                  prudence under the same or similar circumstances;

                4.2.7             In that Daniel Christopher Valenzuela, failed to control his speed as
                                  would have been done by an ordinary prudent person of the same
                                  age, experience, intelligence and capacity, in the exercise of
                                  ordinary care, acting in the same or similar circumstances in
                                  violation of §545.351 of the Texas Transportation Code;

                4.2.8             In that Daniel Christopher Valenzuela, failed to apply his brakes to
                                  his motor vehicle in a timely and prudent manner;

                4.2.9             In failing to exercise reasonable care to protect the safety of others
                                  who are using the roadways;

                4.2.10            In failing to take evasive action to avoid colliding with Plaintiff’s
                                  vehicle;

                4.2.11            In failing to use the vehicle’s horn, lights, and/or other equipment to
                                  warn Plaintiffs of the impending collision;

                4.2.12            In that Daniel Christopher Valenzuela, was negligent by failing to
                                  operate a commercial vehicle of this type in a reasonably prudent or
                                  responsible manner; and/or




Plaintiffs’ Original Complaint|                                                          Page 6 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 7 of 11



                4.2.13            A person may not operate a motor vehicle on a highway in this state
                                  unless the person holds a driver's license in violation of §521.021 of
                                  the Texas Transportation Code

        4.3     Plaintiff’s injuries were proximately caused by Daniel Christopher Valenzuela’s,

negligent, careless and reckless disregard of said duty.

                           5. CAUSE OF ACTION AGAINST DEFENDANT
                   NEGLIGENCE OF DUE AMICIS, INC., DBA GREEN LANDSCAPING

        5.1     On September 26, 2017, Defendant, Due Amicis, Inc., DBA Green Landscaping

was the owner of the tractor trailer driven by Daniel Christopher Valenzuela. Defendant, Due

Amicis, Inc., DBA Green Landscaping, negligently entrusted the vehicle to Daniel Christopher

Valenzuela, a reckless and incompetent driver. Defendant knew, or through the exercise of

reasonable care should have known, that Daniel Christopher Valenzuela, was a reckless and

incompetent driver.

        5.2     Furthermore, and alternatively, Due Amicis, Inc., DBA Green Landscaping, owed

Plaintiff a duty to hire, supervise, train and retain competent employees. Defendant breached that

duty by negligently training, supervising, hiring and retaining, Daniel Christopher Valenzuela,

consisting of, but not limited to the following:

                5.2.1    In failing to exercise ordinary care in implementing adequate training
                         procedures for drivers;

                5.2.2    In failing to exercise ordinary care in implementing adequate continued
                         education for all drivers;

                5.2.3    In failing to exercise ordinary care in implementing adequate supervision
                         procedures;




Plaintiffs’ Original Complaint|                                                           Page 7 of 11
          Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 8 of 11



                5.2.4    In failing to adequately screen Daniel Christopher Valenzuela’s driving
                         record prior to hiring him; and/or

                5.2.5    In failing to exercise ordinary care in determining whether Daniel
                         Christopher Valenzuela, was competent enough to be hired.

        5.3     Each of the aforementioned negligent acts or omissions of the Defendant, Due

Amicis, Inc., DBA Green Landscaping constituted a proximate cause of the collision resulting in

damages and injuries to the Plaintiff.


                 6. VIOLATION OF FEDERAL MOTOR CARRIER SAFETY REGULATIONS

        6.1     In addition to duties which Daniel Christopher Valenzuela, and Due Amicis, Inc.,

DBA Green Landscaping owed the motoring public, including Plaintiff, under the common law of

this state, Defendant owed duties under and were governed by, at all relevant times, the FMCSR.

According to the FMCSR, Due Amicis, Inc., DBA Green Landscaping, were considered a motor

carrier or operator of the commercial motor vehicle which Daniel Christopher Valenzuela, was

driving at the time of this incident. With respect to the provisions of the FMCSR which were

violated by Daniel Christopher Valenzuela, and Due Amicis, Inc., DBA Green Landscaping, are

deemed to have violated such provisions as well, as a result of the application of the FMCSR.

                             7. DAMAGES FOR DAMIAN BARAJAS GALVAN

        7.1     As a direct and proximate result of the actions of Defendants as set forth above,

Plaintiff, Damian Barajas Galvan sustained personal injuries in the form of disc bulges and

herniations to her lower back which have resulted in losses and damages recoverable by law. The

back herniations require surgical intervention to correct the continuing pain and lasting effects.




Plaintiffs’ Original Complaint|                                                      Page 8 of 11
           Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 9 of 11



        7.2      Plaintiff would respectfully request the Court to determine the amount of loss

Plaintiff has incurred in the past and will incur in the future, not only from a financial standpoint,

but also in terms of good health and freedom from physical and mental pain and suffering. There

are certain elements of damages, provided by law, that Plaintiff is entitled to have the jury in this

case separately consider to determine the sum of money for each element that will fairly and

reasonably compensate Plaintiff for the injuries and damages and losses incurred and to be incurred

in the future.

        7.3      From the date of the incident in question until the time of trial of this case, those

elements of damages to be considered separately and individually for the purposes of determining

the sum of money that will fairly and reasonably compensate Plaintiff for each element are as

follows:

                 7.3.1   Reasonable medical care and expenses in the past. These expenses were
                         incurred by the Plaintiff, Damian Barajas Galvan for the necessary care and
                         treatment of the injuries resulting from the accident complained of herein
                         and such charges are reasonable and were usual and customary charges for
                         such services in Bexar County, Texas;

                 7.3.2   Physical pain and suffering that the Plaintiff has suffered from the date of
                         the incident in question to the time of trial;

                 7.3.3   The damages resulting from the physical impairment suffered by Plaintiff
                         and the resulting inability to do those tasks and services that Plaintiff
                         ordinarily would have been able to perform; and

                 7.3.4   The damages resulting from mental anguish suffered by Plaintiff and the
                         resulting inability to do those tasks and services that Plaintiff ordinarily
                         would have been able to perform;




Plaintiffs’ Original Complaint|                                                        Page 9 of 11
         Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 10 of 11



        7.4     From the time of trial of the case, the elements of damages to be separately and

individually considered which Plaintiff will sustain in the future beyond the time of trial are the

following:

                7.4.1    The reasonable value of medical expenses that will necessarily be incurred
                         in the treatment of Plaintiff’s injuries in the future beyond the time of trial;

                7.4.2    Physical pain and suffering that the Plaintiff will suffer in the future beyond
                         the time of trial;

                7.4.3    The damages resulting from the physical impairment the Plaintiff will
                         continue to suffer in the future and the resulting inability to do those tasks
                         and services that Plaintiff ordinarily would have been able to perform in the
                         future beyond the time of trial; and

                7.4.4    The mental anguish that Plaintiff will suffer in the future beyond the time
                         of trial.

                                       8. PRE/POST JUDGMENT INTEREST

        8.1     To the extent provided by law, Plaintiff further plead for pre and post judgment

interest, at the highest prevailing judgment rate allowed by law, on any damages awarded by this

Court. Plaintiff plead that if they are not allowed such pre and post judgment interest, that they

would not be fully compensated, and that they would be denied an opportunity to earn interest on

the damages Plaintiff sustained between the time of the incident and the time of judgment.




Plaintiffs’ Original Complaint|                                                           Page 10 of 11
         Case 5:19-cv-01047-OLG Document 1 Filed 08/29/19 Page 11 of 11



                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Damian Barajas Galvan,

respectfully prays that the Defendants be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendant, jointly and severally,

for damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

interest at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of court;

and such other and further relief to which the Plaintiffs may be entitled at law or in equity.




                                                      Respectfully submitted,

                                               By:    /s/ Daniel Torres
                                                      Daniel A. Torres
                                                      State Bar No. 24046985
                                                      Federal Bar No. 573645
                                                      Attorney-in-charge
                                                      Javier Villarreal
                                                      State Bar No. 24028097
                                                      Federal Bar No. 30384


Of Counsel:

LAW OFFICE OF JAVIER VILLARREAL, PLLC
2401 Wild Flower Drive, Suite A.
Brownsville, Texas 78526
Tel: 956-544-4444
Fax: 956-550-0877




Plaintiffs’ Original Complaint|                                                 Page 11 of 11
